                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

RANDY DINGLE,                            )
                                         )
                       Plaintiff,        )
                                         )                     JUDGMENT IN A
                                         )                     CIVIL CASE
v.                                       )                     CASE NO. 5:19-CV-129-D
                                         )
BENJAMIN KHAN, TIMOTHY J. PETERKIN,      )
RICHARD M. HUTSON, II, MICHAEL B. STEIN, )
WILLIAM HILL, PATRICIA ELLEN WATSON )
DINGLE, JOSEPH N. CALLAWAY, GREGG        )
EDWARDS, NATASHIA DINGLE, JACQUELYN )
FAYE CARTER, ALONZO DINGLE, ALLEN        )
KERR, MICKEY LOCKLEAR, BRAGG             )
MUTUAL CREDIT UNION, BENJAMIN E.         )
LOVELL, NATASHA BARONE, GREG             )
MORRISON, TERRY RAY, SHAPIRO & INGLE, )
LLP, BRUCE BULLOCK, MITCH EDWARDS, )
and TWO MEN AND A TRUCK,                 )
                                         )
                       Defendants.       )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court overrules plaintiff's
objections [D.E. 136] and adopts the conclusions in the M&R. Dingle's complaint is
DISMISSED as frivolous. The court DENIES the pending motions [D.E.13, 16, 41, 48, 75, 81,
85, 87, 92, 94, 98, 100, 103, 112, 116, 117, 118, 119, 120, 127, 128] as moot.


This Judgment Filed and Entered on March 16, 2020, and Copies To:
Randy Dingle                                           (Sent to PO Box 9485 Fayetteville, NC 2812 via
                                                       US Mail)
Rudy E. Renfer                                         (via CM/ECF electronic notification)
Antoine Marshall                                       (via CM/ECF electronic notification)
Richard M. Hutson, II                                  (via CM/ECF electronic notification)
Michael Barry Stein                                    (via CM/ECF electronic notification)
Jack T. Brock, II                                      (via CM/ECF electronic notification)
Richard T. Boyette                                     (via CM/ECF electronic notification)
Eleanor Redhage Gilroy    (via CM/ECF electronic notification)
Brenee Wynett Orozco      (via CM/ECF electronic notification)
Ronnia M. Mitchell        (via CM/ECF electronic notification)
Jeffrey B. Kuykendal      (via CM/ECF electronic notification)
Jason K. Purser           (via CM/ECF electronic notification)
Kurt D. Schmidt           (via CM/ECF electronic notification)
H. Addison Winters, III   (via CM/ECF electronic notification)




DATE:                              PETER A. MOORE, JR., CLERK
March 16, 2020            (By) /s/ Nicole Sellers
                                   Deputy Clerk
